Citation Nr: 1033274	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956 
with subsequent service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran and his spouse presented testimony at a Travel Board 
Hearing chaired by the undersigned Veterans Law Judge (VLJ) in 
May 2010.  A transcript of the hearing is associated with the 
Veteran's claims folders.

During the hearing, the Veteran's representative submitted a 
private medical statement by Dr. M.A.S., M.D., and discharge 
instructions for esophagogastroduodenoscopy directly to the 
Board, with a waiver of the Veteran's right to have the evidence 
initially considered by the RO.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  

As explained below, the Board has determined that the 
Veteran is entitled to a TDIU.  At the hearing the 
Veteran's representative asserted that the residuals of a 
brain concussion should be evaluated under the new 
criteria for evaluating traumatic brain injuries.  
Therefore, the RO should contact the Veteran or his 
representative to determine if the Veteran still desires 
to have his residuals of a brain concussion evaluated 
under the new criteria.  It should respond appropriately 
to any clarification received from the Veteran or his 
representative.

FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
disabilities is 80 percent. 

2.  The Veteran is unable to maintain any form of substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the "objective" 
rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-
35 (1994).


Analysis

Service connection is in effect for the following disabilities: 
cirrhosis of the liver, rated as 70 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling; residuals of brain 
concussion, rated as 10 percent disabling; and hepatitis C, rated 
as 10 percent disabling.  The Veteran's combined rating, to 
include the bilateral factor, is 80 percent.  In addition, the 
Veteran has a single disability rated at 40 percent or greater.  
Accordingly, the Veteran meets the minimum schedular criteria for 
the assignment of a TDIU.

In his claim for a TDIU, the Veteran reported that he had a high 
school education and additional training while in the Air Force 
and that he attended a real estate school following service.  He 
reported that he had been a self-employed general contractor and 
became too disabled to work full time in 1983.

The Veteran and his spouse testified as to the severity of his 
service-connected disabilities and how they affect his life and 
livelihood.  The Board finds both the Veteran and his spouse 
competent and credible in reporting his varying symptoms.

The Board has considered all of the medical evidence pertaining 
to the severity of the service-connected disabilities.  The 
medical evidence specifically addressing the question before the 
Board includes two VA medical opinions from Dr. C.A., M.D., in 
October and November 2008 in which the doctor generally opined 
that the Veteran could no longer maintain gainful employment due 
to his service-connected conditions of cirrhosis of the liver, 
brain disease due to trauma, and hepatitis C.  In addition, a VA 
compensation and pension examiner in October 2009 noted that the 
Veteran retired in 1992 from a general contractor position due to 
medical problems, specifically abdominal aorta surgery and heart 
attacks.  Finally, a private medical opinion by Dr. M.A.S., M.D., 
in April 2010 states that in view of the Veteran's chronic 
hepatitis C and end stage liver disease with varices, he 
developed intermittent weakness and tiredness, making it 
difficult for him to perform any constructive work.

In light of the medical opinions supporting his claim, and the 
other medical evidence documenting the severity of his service-
connected disabilities, the Board finds that the Veteran's 
service-connected disabilities alone are enough to render him 
unable to obtain and maintain any form of substantially gainful 
employment consistent with his education and occupational 
background.  Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


